 1   Eric H. Gibbs (SBN 178658)
     Andre Mura (SBN 298541)
 2   Amanda M. Karl (SBN 301088)
     Jeffrey Kosbie (SBN 305424)
 3   GIBBS LAW GROUP LLP
     505 14th Street, Suite 1110
 4   Oakland, California 94612
     Telephone: (510) 350-9700
 5   Fax: (510) 350-9701
 6   ehg@classlawgroup.com
     amm@classlawgroup.com
 7   amk@classlawgroup.com
     jbk@classlawgroup.com
 8
     Attorneys for Plaintiffs
 9
10
11
                                      UNITED STATES DISTRICT COURT
12                                  NORTHERN DISTRICT OF CALIFORNIA
13
14     STACEY SIMINS, on behalf of herself and     Case No. 5:20-cv-2893
       all others similarly situated,
15                                                  DECLARATION OF PLAINTIFF’S COUNSEL
16                              Plaintiff,          PURSUANT TO CALIFORNIA CIVIL CODE
                                                    SECTION 1780(d)
17                   v.
18
       ZOOM VIDEO COMMUNICATIONS,
19     INC.,

20                              Defendant.
21
22
23
24
25
26
27
28




                                DECL. PURSUANT TO CAL. CIV. CODE § 1780(d)
 1           I, Andre Mura, declare as follows:
 2           1.      I am a partner with Gibbs Law Group LLP, counsel for Plaintiff in this action. I have
 3   personal knowledge of the facts stated herein and, if called upon to do so, could and would testify
 4   competently thereto.
 5           2.      I submit this declaration on behalf of Plaintiff and in support of Plaintiff’s Class Action
 6   Complaint, which is based in part on violations of the Consumers Legal Remedies Act, California Civil
 7   Code § 1750, et seq.
 8           3.      Plaintiff’s Class Action Complaint has been filed in the proper place for trial of this
 9   action, which is the U.S. District Court for the Northern District of California. Defendant Zoom Video
10   Communications, Inc. resides and does business in this District. Moreover, because Defendant has its
11   headquarters in this District, a substantial number of the events or omissions giving rise to Plaintiff’s
12   claims occurred in this district.
13
                                                    /s/ Andre Mura
14
                                                    Andre Mura
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 1
                              DECL. PURSUANT TO CAL. CIV. CODE § 1780(d)
